ORDER

PER CURIAM.
Patricia Leach (“Client”) appeals from a judgment of the Franklin County Circuit Court dismissing her legal malpractice petition against David Hoven (“Attorney”) and his law firm for failure to state a claim upon which relief could be granted. Client *925argues that the trial court erred in dismissing her petition because she stated all the elements of a cause of action for legal malpractice, and the court further erred in striking from her petition her claim for attorney’s fees. We find no error and affirm.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).